Exhibit 10.3

 

SECOND AMENDMENT

TO
AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Amendment”), effective as of March 29, 2015, is entered into by
and among ENSERVCO CORPORATION, a Delaware corporation (“Enservco”), DILLCO
FLUID SERVICE, INC., a Kansas corporation (“Dillco”), and HEAT WAVES HOT OIL
SERVICE LLC, a Colorado limited liability company (“Heat Waves”) (Enservco,
Dillco and Heat Waves, and each Person joined hereto as a borrower from time to
time, each, a “Borrower” and collectively, “Borrowers”), PNC BANK, NATIONAL
ASSOCIATION, as the sole Lender on the date hereof, and PNC BANK, NATIONAL
ASSOCIATION, as Agent for the Lenders (in such capacity, “Agent”), with
reference to the following facts:

 

RECITALS

 

A.     The parties to this Amendment have entered into an Amended and Restated
Revolving Credit and Security Agreement, dated as of September 12, 2014, as
amended by the Consent and First Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of February 27, 2015 (as maybe further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders provide certain credit
facilities to Borrowers;

 

B.     Any and all initially capitalized terms used in this Amendment without
definition shall have the respective meanings assigned thereto in the Credit
Agreement;

 

C.     Borrowers have requested Agent and the Lenders amend certain provisions
of the Credit Agreement, each as more fully set forth herein; and

 

D.     Agent and the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with, and subject to the terms and conditions set forth
herein

.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

ARTICLE I     
AMENDMENTS TO CREDIT AGREEMENT

 

1.01     Amendment to Definition of “Capital Expenditures”. The definition of
“Capital Expenditures” Section 1.2 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“ “Capital Expenditures” shall mean expenditures made or liabilities incurred
for the acquisition of any fixed assets or improvements (or of any replacements
or substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations. Notwithstanding the foregoing, solely for the
purposes of calculating the Fixed Charge Coverage Ratio in accordance with
Section 6.5(a) hereof, Borrowers shall be permitted to deduct from the
calculation of Capital Expenditures the expenditures made or liabilities
incurred during the applicable measurement period for the acquisition of new
fixed assets or improvements to the extent such fixed assets or improvements
have not been made available to the Borrowers for use as of the date of such
calculation.”

 

 
 

--------------------------------------------------------------------------------

 

 

 

1.02     Amendment to Definition of “Heat Waves”. The definition of “Heat Waves”
in the preamble of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“HEAT WAVES HOT OIL SERVICE LLC, a Colorado limited liability company (“Heat
Waves”)”

 

1.03     Amendment to Section 6.5(b) (Leverage Ratio). Section 6.5(b) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“(b) Leverage Ratio. Cause to be maintained as of the last day of each fiscal
quarter of Borrowers, a ratio of Funded Debt to Adjusted EBITDA of not greater
than (i) 3.00 to 1.00, in respect of the compliance test date for the fiscal
quarter of Borrowers ending December 31, 2014; and (ii) 3.50 to 1.00, in respect
of each compliance test date commencing with the fiscal quarter of Borrowers
ending March 31, 2015 and each subsequent fiscal quarter thereafter.”

 

ARTICLE II     
Conditions Precedent

 

2.01     Closing Conditions. This Amendment shall become effective as of the day
and year first set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Agent):

 

 

(a)

Amendment. The Agent shall have received from Borrowers, this Amendment duly
executed by Borrowers and by PNC, as Agent and as the sole Lender as of the
Amendment Effective Date;

 

 

(b)

Fees and Expenses. The Agent shall have received from Borrowers, an amendment
fee in the amount of $10,000, which fee shall be fully earned, due and payable
on the Amendment Effective Date. The Agent shall have also received from
Borrowers such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and the Agent’s counsel
shall have received from Borrowers payment of all outstanding fees and expenses
previously incurred and all fees and expenses incurred in connection with this
Amendment;

 

 

(c)

Default. After giving effect to this Amendment, no Default or Event of Default
shall exist; and

 

 
2

--------------------------------------------------------------------------------

 

 

 

(d)

Representations and Warranties. The representations and warranties set forth
herein must be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).

 

ARTICLE III     
Miscellaneous

 

3.01     Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or in any Other Document and any related
agreements to which it is a party, and each of the representations and
warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with the Credit
Agreement, the Other Documents or any related agreement are true and correct in
all material respects on and as of the date hereof as though made on and as of
the date hereof, other than representations and warranties relating to a
specific earlier date, and in such case such representations and warranties are
true and correct in all material respects as of such earlier date.

 

3.02     Authority. Each Borrower has full power, authority and legal right to
enter into this Amendment and to perform all its respective Obligations
hereunder and under the Other Documents (as amended or modified hereby). This
Amendment has been duly executed and delivered by such Person, and this
Amendment constitutes the legal, valid and binding obligation of such Person
enforceable in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Amendment (a) are within such Person’s corporate, limited liability
company or limited partnership powers (as applicable), have been duly authorized
by all necessary company or partnership (as applicable) action, are not in
contravention of law or the terms of such Person’s operating agreement, bylaws,
partnership agreement, certificate of formation, articles of incorporation or
other applicable documents relating to such Person’s formation or to the conduct
of such Person’s business or of any material agreement or undertaking to which
such Person is a party or by which such Person is bound, (b) will not, in any
material respect, conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any other Person, except those Consents
which have been duly obtained, made or compiled prior to the date hereof and
which are in full force and effect or except those which the failure to have
obtained would not have, or could not reasonably be expected to have a Material
Adverse Effect and (d) will not conflict with, nor result in any breach in any
of the provisions of or constitute a default under or result in the creation of
any Lien except Permitted Encumbrances upon any asset of any Borrower or
Guarantor under the provisions of any material agreement, charter document,
operating agreement or other instrument to which any Borrower or Guarantor is a
party or by which it or its property is a party or by which it may be bound.

 

3.03      No Default. After giving effect to this Amendment, no event has
occurred and is continuing that constitutes a Default or an Event of Default.

 

3.04     References to the Credit Agreement. The Credit Agreement, each of the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference therein to the Credit Agreement shall mean a reference to the
Credit Agreement as amended by this Amendment.

 

 
3

--------------------------------------------------------------------------------

 

 

3.05     Credit Agreement Remains in Effect. The Credit Agreement and the Other
Documents remain in full force and effect and Borrowers ratify and confirm their
agreements and covenants contained therein. Borrowers hereby confirm that, after
giving effect to this Amendment, no Event of Default or Default has occurred and
is continuing. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Agent or the
Lenders under any of the Other Documents, nor constitute a waiver of any
provision of any of the Other Documents.

 

3.06     Submission of Amendment. The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or the Lenders to modify any of their respective rights
and remedies under the Other Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

 

3.07     Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

3.08     Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

3.09     Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

3.10     Expenses of Agent. Borrowers agree to pay on demand all costs and
expenses reasonably incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment, including, without limitation, the
costs and fees of Agent’s legal counsel.

 

3.11    NO ORAL AGREEMENTS. THIS AMENDMENT, TOGETHER WITH THE OTHER DOCUMENTS AS
WRITTEN, REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Amendment by their
respective duly authorized officers as of the date first above written.

 

 

BORROWERS:

 

        ENSERVCO CORPORATION,     a Delaware corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Rick D. Kasch 

 

 

Name:

Rick D. Kasch

 

 

Title:

President

 


 

 

DILLCO FLUID SERVICE, INC.,

 

  a Kansas corporation  

 

 

 

 

 

 

 

 

 

By:

/s/ Rick D. Kasch

 

 

Name:

Rick D. Kasch

 

 

Title:

President

 


 

 

HEAT WAVES HOT OIL SERVICE LLC,

 

  a Colorado limited liability company  

 

 

 

 

 

 

 

 

 

By:

/s/ Rick D. Kasch

 

 

Name:

Rick D. Kasch

 

 

Title:

Manager

 

 

 

 

Second Amendment to Amended and Restated Revolving Credit and Security Agreement

  

 
 

--------------------------------------------------------------------------------

 

 

  AGENT:        

 

PNC BANK, NATIONAL ASSOCIATION,

 

  as Agent  

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Tito

 

 

Name:

Mark Tito

 

 

Title:

Vice President

 


 

 

SOLE LENDER:

 

        PNC BANK, NATIONAL ASSOCIATION  

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Tito

 

 

Name:

Mark Tito

 

 

Title:

Vice President

 

 


 

Second Amendment to Amended and Restated Revolving Credit and Security Agreement